3 Case 2:20-cv- 14375- AMC Document 1-1, Entered on FLSD Docket 10/21/2020 Page 1 of 7

© Filing # 107968387 E-Filed 05/27/2020 08:09:31 AM

IN THE CIRCUIT COURT OF THE
NINETEENTH JUDICIAL CIRCUIT
INDIAN RIVER COUNTY, FLORIDA

CASE NO. 312020CA000344XXXXXX
CHRISTINA O’BRIEN AND

MICHAEL O’BRIEN,
Plaintiffs,

vs.

WAL-MART STORES EAST, LP a

Foreign corporation and

JANE DOE AND/OR JOHN DOE,

Defendants.

 

COMPLAINT
COME NOW the Plaintiffs, CHRISTINA O’BRIEN AND MICHAEL
O’ BRIEN, by and through the undersigned attorney, and sue the
Defendants, WAL-MART STORES EAST, LP (hereinafter “WAL-MART”) and
JANE DOE AND/OR JOHN DOE (hereinafter “DOE”) and as a basis
therefore would show:
ALLEGATIONS COMMON TO ALL COUNTS

1. This is an action for damages which exceed $30,000.00.

2. At all times material hereto Plaintiffs were residents of
Indian River County, Florida.

3. At all times material hereto WAL-MART was a foreign
corporation authorized to do business and doing business in Indian
River County, Florida.

4. At all times material hereto DOE was a resident of Indian
River County, Florida. DOE was the Wal-Mart store manager on the

date of the incident described herein. Once identified through
* Case 2:20-cv-14375-AMC Document 1-1. Entered on FLSD Docket 10/21/2020 Page 2 of 7

discovery, a motion to amend will be filed naming the manager by
proper name.

5. At all times material hereto WAL-MART owned or leased
and/or operated and/or controlled certain property, buildings,
fixtures and contents located at 5555 20° Street, Vero Beach,
Indian River County, Florida, that was then being operated as a
retail store into which members of the general public, such as
Plaintiff, were invited to do business.

6. At all times material hereto, Plaintiffs were business
invitees on the above-referenced property.

7. On or about May 29, 2016 Plaintiff, while walking within
the store in an area designated for customer foot traffic, stepped
on a clear liquid substance on the floor and was thereby caused to
slip and fall sustaining the severe personal injuries hereinafter
described.

COUNT I
(CLAIM OF CHRISTINA O’BRIEN AGAINST DEFENDANT WAL-MART)

8. Plaintiff realleges and incorporates herein paragraphs 1
2, 3, 5, 6 and 7 as if set Forth verbatim.

9. At all times material hereto, WAL-MART owed a duty and
responsibility to maintain its premises and eee property located
thereon in a reasonably safe condition for customers, and to
correct, remove or warn of dangerous conditions of which WAL-MART
had enowleage, or, in the exercise of reasonable care, should have

had knowledge.
Case 2:20-cv-14375-AMC Document 1-1. Entered on FLSD Docket 10/21/2020 Page 3 of 7

10. WAL-MART was negligent and therefore breached said duty
of care in ways which include, but are not limited to, the
following:

A. By failing to provide a reasonably safe walking surface
in the location where the Plaintiff fell;

B. By failing to inspect the property to ascertain the
presence of unreasonably dangerous conditions, including but not
limited to, the clear liguid which was the cause of Plaintiff’s
fall;

Cx By failing to eliminate those unreasonably dangerous
conditions of the walking surface that were known or should have
been known to WAL-MART;

D. By failing to warn the Plaintiff under the circumstances
of this case, of the unreasonably dangerous condition posed by the
clear liquid in question and by failing to warn of the foreseeable
risk of severe personal injury caused by such condition;

E. By failing to otherwise properly inspect and maintain its
property so as to prevent or eliminate edie presence of the clear
liquid on the floor in the location where the Plaintiff fell and to
keep the same in a reasonably safe condition;

E.. By failing to clean up the clear liquid in the location
of Plaintiff’s fall for an unreasonable period of time;

G. By allowing the clear liquid in the location of

Plaintiff’s fall to remain on the walking surface in question or
Case 2:20-cv-14375-AMC Document 1-1. Entered on FLSD Docket 10/21/2020 Page 4 of 7

for an unreasonable period of time.

11. WAL-MART either knew or should have known of one or more
of the above-referenced conditions.

Vex As a direct and proximate result of the foregoing,
Plaintiff suffered bodily injury and resulting pain and suffering,
disability, disfigurement, mental anguish, inconvenience, loss of
capaekey for the enjoyment of life, expense of hospitalization,
medical and nursing care and treatment, loss of earnings, loss of
ability to earn money, a significant and permanent loss of an
important bodily function, permanent injury within a reasonable
degree of medical probability and aggravation of a previously
existing condition. The losses are either permanent or continuing
and said Plaintiff will suffer the losses in the future.

WHEREFORE, Plaintiff, CHRISTINA O’BRIEN, demands judgment for
damages against WAL-MART, and further demands an award of costs and
requests trial by jury.

COUNT IT
(CLAIM OF CHRISTINA O’BRIEN AGAINST DEFENDANT DOE)

13. The Plaintiff realleges and incorporates herein
paragraphs 1, 2, 3, 4, 5, 6, 7 and 12 as if set forth verbatim.

14. At all times material hereto, DOE was designated by the
Defendant Wal-Mart as store manager, and was charged with the duty
and responsibility of carrying out company policy and procedures,

including but not limited to, maintaining Defendant’s floors ina
Case 2:20-cv-14375-AMC Document 1-1, Entered on FLSD Docket 10/21/2020 Page 5 of 7

reasonably safe condition and detecting, eliminating or warning of
dangerous and hazardous conditions involving its floors before such
conditions caused injury and damage to customers.

15. At all times material hereto, DOE knew, or in the
exercise of reasonable care should have known, of the dangerous
condition of the Wal-Mart floor present in the store managed by
DOE.

16. Notwithstanding the above duty and knowledge, DOE, was
negligent in at least the following ways:

A. In failing to carry out or implement the Wal-Mart policy,
if any, for addressing liquid spills present in the store managed
by DOE; |

B. In failing to carry out or implement company policy, if
any, of inspecting for and detecting a dangerous or hazardous
condition such as that described herein before said condition was
encountered by Plaintiff;

. In failing to carry out or implement company policy, if
any, Of promptly eliminating dangerous or hazardous conditions, or
in the alternative, warning of such so as to avoid having customers
such as Plaintiff exposed to such risks and the possibility of
accident and injury;

D. In failing to properly train store employees in
inspecting for, detecting, attending to, or warning of dangerous or

hazardous conditions, such as that described herein, with the
Case 2:20-cv-14375-AMC Document 1-1. Entered on FLSD Docket 10/21/2020 Page 6 of 7

result that customers such as Plaintiff were exposed to the risk of
accident and injury;

E. In failing to properly and adequately supervise store
employees in inspecting for, detecting, attending to or warning of
dangerous or hazardous conditions, such as that described herein,
with the result that customers such as Plaintiff were exposed to
the risk of accident and injury;

EB. In failing to discover and order the removal of the
liquid causing injury to the Plaintiff;

G. In failing to carry out the duties and responsibilities
of store manager, which if done properly, would have prevented this
accident;

H. In failing to warn Plaintiff of the unsafe condition of
the floor causing injury to the Plaintiff;

nee In failing before the Plaintiff’s injury occurred to call
for custodial service personnel to correct the unsafe and dangerous
condition caused by the liquid on the floor causing injury to the
Plaintiff.

as In failing before the Plaintiff’s injury occurred to
appreciate the need for warnings and/or removal of the liquid
causing injury to the Plaintiff.

WHEREFORE, Plaintiff, CHRISTINA O’BRIEN, demands judgment for
damages against Defendant, DOE, and further demands an award of

costs and requests trial by jury.
Case 2:20-cv-14375-AMC Document 1-1. Entered on FLSD Docket 10/21/2020 Page 7 of 7

COUNT IIT
(CLAIM OF MICHAEL O’BRIEN AGAINST DEFENDANTS WAL-MART AND DOE)

17. The Plaintiff, MICHAEL O’BRIEN realleges and incorporates
herein paragraphs 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 14, 15 and 16
as if set forth verbatim.

18. At all times material hereto Plaintiffs were married and
cohabited as husband and wife.

19. As a direct and proximate result of the foregoing,
Plaintiff MICHAEL O’BRIEN has been denied the consort, society,
companionship, affection and support of his wife, Plaintiff
CHRISTINA O'BRIEN. Said losses are either permanent or continuing
and Plaintiff MICHAEL O’BRIEN will suffer the losses in the future.

WHEREFORE, Plaintiff MICHAEL O’BRIEN demands judgment for
damages against the Defendants and further demands an award of
costs and requests trial by jury.

DATED this 27%? day of May, 2020.

THE WRIGHT LAW GROUP
By:/s/ Scott Wright
Scott Wright, Esquire
2290 W. Eau Gallie Blvd.
Suite 212
Melbourne, Florida 32935
(321) 723-1997 Telephone
(321) 722-7318 Facsimile
Eservice@thewrightlawgroup.com
Scott@TheWrightLawGroup.com

FL Bar No. 285749
Attorney for Plaintiffs

 
